 

Exhibit 10.5

 

Amended and Re-Stated Loan Agreement

 

Australian Future Energy Pty Ltd and Synthesis Energy Systems, Inc

 

Provision of Short Term Interim Funding

 

The purpose of this Amended and Re-Stated Loan Agreement (“Agreement”) is to
amend and re-state the Loan Agreement that was entered into between Australian
Future Energy Pty Ltd and Synthesis Energy Systems, Inc, on or about 25 October
2019 (“the Original Agreement”).

 

Effective from the date of signing this Agreement, the Original Agreement is
terminated and no longer in force or effect.

 

#   Section   Detail           1   Borrower  

Australian Future Energy Pty Ltd (“AFE”)

Level 19

10 Eagle Street

Brisbane Qld 4000

          2   Lender  

Synthesis Energy Systems, Inc (“SES”)

1 Riverway

Houston Texas 77056

United States of America

          3   Background and Purpose  

On 10 October 2019, SES announced that it had signed a definitive Merger
Agreement, whereby AFE, a private company incorporated in Brisbane, Australia in
2014, will merge with a wholly owned subsidiary of SES. As a result of the
transaction, AFE will become a wholly owned subsidiary of SES. SES currently
holds approximately 35% of the issued capital of AFE.

 

In connection with the execution of the Merger Agreement;

 

a)    On or about October 10, 2019, SES issued $US 2,000,000 of 11% senior
secured debentures to certain accredited investors, along with warrants to
purchase $4,000,000 of shares of SES’s common stock, and shall receive the
proceeds of $2,000,000, less legal and escrow agent fees of approximately
$34,000, pursuant to the Merger Debentures schedule. An amount of $US 1,000,000
has been received as of the date hereof.

 

b)    On or about February 12, 2020, SES shall issue $US 450,000 of 11% senior
secured debentures to certain accredited investors, along with warrants to
purchase $US 900,000 of shares of SES’s common stock and expects to receive the
proceeds of $US 450,000 within 5 - 7 business days thereof.

 



The merger debentures associated with the October 2019 issuance and February
2020 issuance are intended to assist SES and AFE in financing their respective
business through the closing of the merger.

 

Both AFE and SES expect the merger to close by no later than 11 May 2020 and
anticipate that this will occur around end April 2020.

 



 

 

 

4   Purpose of Loan  

To be used by AFE according to the budget and forecast that has been agreed
between the parties, and shall not deviate from the Budget by more than 25% on
any line item and not exceed 10% in aggregate in any month without mutual
written agreement of both AFE’s and SES’ CEO.

 

Commercially reasonable efforts shall be made by both AFE and SES to minimize
expenses and to manage payments to close the proposed Merger transactions.

 

In the event that the proposed Merger transaction does not successfully
complete, SES and AFE will work co-operatively together to review those costs
incurred individually by either of SES or AFE that may have been of benefit to
the other party, and to reasonably discuss and agree a method for the sharing of
payment of such costs. SES and AFE agree that this will be likely to
predominantly relate to Australian legal costs of King Wood Mallesons.

          5   Loan Amount   $US 565,000 in two instalments as described below in
Item 6.           6   Funding Date  

Loan Amount to be provided in following Instalments to AFE’s normal cash
operating account, with Westpac Banking Corporation, within 2 business days of
the milestone dates as outlined below:

 

1.    $US 350,000 (“Initial Loan Amount”) - Previously provided on or around 25
October 2019,

 

2.    $US 100,000 upon closing and receipt of funds of not less than US $390,000
related to February 2020 senior secured debentures, and

 

 

3.    $US 115,000 upon mail-out of the proxy statement and related documents to
the SES Shareholders in connection with the Merger and receipt of US $500K funds
from the second closing of the October 2019, senior secured debentures –
expected on or around 31 March 2020 -

 



Account details :

 

Account Name : Australian Future Energy Pty Ltd

Bank : Westpac Banking Corporation

Customer ID Number : 8414 9681

BSB Number : 034-001

Account Number : 346 367

 



 

 

 

7   Term and Effectiveness  

The Agreement, once signed by both SES and AFE shall be immediately effective as
to Instalment 1 and as to Instalment 2 and 3 shall be effective upon i) receipt
by SES of all bondholder consents related to the February 2020 secured
debentures and ii) receipt by SES of funds not less than $US 390,000 associated
with the February 2020 secured debentures.

 

The Loan Amount shall be due in full on the date that is 3 calendar months
following the vote of the shareholders of SES in relation to the proposed
Reverse Merger transaction, whichever is the later.

 

For the avoidance of doubt, the Loan Amount plus Interest remains payable in
full by AFE to Lender until such time as the Repayment Amount is paid in full to
Lender.

          8   Security  

In the event that the Reverse Merger transaction outlined in Section 3 above
does not successfully complete, the Loan Amount will continue to accrue interest
until the Loan Amount is repaid in full.

 

AFE acknowledges and understands that should the Loan Amount not be repaid by
the Sunset Date (as defined in Section 11 below) it will be in default of this
agreement.

 

The Parties shall undertake their commercially reasonable efforts to achieve a
mutually agreeable settlement should AFE foresee that the Loan Amount cannot be
repaid by the Sunset Date.

 

The Lender’s right to collect shall be in accordance with prevailing law.

          9   Interest  

Interest will be charged on the Loan Amount on a simple interest basis, at the
rate of 11.0% per annum, payable in full on the Repayment Date, in conjunction
with repayment of the Loan Amount.

 

Should the Loan Amount not be paid in full by the Sunset Date the interest rate
shall increase to the Default Interest rate of 18%.

 



 

 

 

10   Repayment Amount   Loan Amount plus Interest and Default Interest, if any.
          11   Repayment Date  

The earlier of 5 days after completion of the Reverse Merger transaction as
outlined in Section 3 or the date that is 3 calendar months following the vote
of the shareholders of SES in relation to the proposed Reverse Merger
transaction.

 

Upon successful completion of the Reverse Merger transaction the Loan Amount may
be repaid in cash or converted to a shareholder loan from the SES parent company
to AFE.

 

In the event that the Reverse Merger transaction outlined in Section 3 above
does not successfully complete, the Loan Amount will continue to accrue Interest
and Default Interest until the Loan Amount is repaid in full.

 

Final Sunset Date for repayment is the date that is 3 calendar months following
the vote of the shareholders of SES in relation to the proposed Reverse Merger
transaction, whichever is the later.

          12   Notices  

AFE :

 

Mr Kerry Parker

Chief Executive Officer

Australian Future Energy Pty Ltd

Level 10

10 Market Street

Brisbane Qld 4000

Email : k.parker@ausfutureenergy.com.au

 

Lender Name :

 

Mr Robert Rigdon

President and Chief Executive Officer

Synthesis Energy Systems

1 Riverway

Houston Texas 77056

United States of America

Email : robert.rigdon@synthesisenergy.com

          13   Governing Law   This agreement will be governed by the laws of
Queensland, Australia as may apply from time to time.           14   Binding
agreement  

AFE and SES agree that this agreement is legally binding.



 

 

 

 

Executed As An Agreement :

 

Australian Future Energy Pty Ltd

ABN 56 168 160 067

Level 19

10 Eagle Street

Brisbane Qld 4000

 

      Edek Choros   Kerry Parker Director   Company Secretary Date
__________________   Date __________________

 

Synthesis Energy Systems, Inc

1 Riverway

Suite 1700

Houston Texas 77056

United States of America

 

      Robert W. Rigdon     President and Chief Executive Officer     Synthesis
Energy Systems, Inc     Date __________________    

 

 

 